UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL UNDERWOOD,
                              Plaintiff,
                                                                   18-CV-6664 (JPO)
                    -v-
                                                                       ORDER
 TAFSC HOUSING DEVELOPMENT
 FUND CORPORATION, et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       This case has been reassigned to the undersigned. This Court does not require pre-

motion conferences. Accordingly, Defendants may file their proposed motions to dismiss on or

before November 14, 2018. Plaintiff shall file his opposition on or before November 28, 2018.

Defendants shall file their reply on or before December 5, 2018.

       SO ORDERED.

Dated: October 29, 2018
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
